10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 3:19-cv-00174-MMD-CLB Document 20 Filed 11/18/19 Page 1 of 2

NICHOLAS A. TRUTANICH

United States Attorney

DEBORAH LEE STACHEL

Regional Chief Counsel, Region IX

Social Security Administration

MICHAEL K. MARRIOTT, CSBN 280890

Special Assistant United States Attorney
160 Spear Street, Suite 800
San Francisco, California 94105
Telephone: (415) 977-8985
Facsimile: (415) 744-0134
E-Mail: Michael.Marriott@ssa.gov

Attorneys for Defendant

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RENO DIVISION
BARBARA JO EOFF, ) Case No: 3:19-cv-00174-MMD-CBC
)
Plaintiff )
) STIPULATION FOR EXTENSION OF
v. ) TIME TO FILE DEFENDANT?’S CROSS
) MOTION TO AFFIRM
ANDREW SAUL, )
Commissioner of Social Security, ) (Second Request)
)
Defendant. )
)

 

Defendant Andrew Saul, Commissioner of Social Security, hereby requests an extension
of time of fifteen days to Tuesday, December 3, 2019, to prepare and file his cross motion to
affirm. This is the Commissioner’s second request for an extension.

Defendant respectfully requests this extension of time because of a very heavy workload
accumulated from the undersigned’s recent return from extended leave. In addition, the recent
departure of two attorneys from the office within the last three months have resulted in increased

workloads for all attorneys generally. 1

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

objection to this extension.

Date: November 18, 2019

 

Date: November 18, 2019

 

Of Counsel

Jeffrey Chen

Assistant Regional Counsel
Social Security Administration

pate: fl [LO/ 2OC7

 

Case 3:19-cv-00174-MMD-CLB Document 20 Filed 11/18/19 Page 2 of 2

On November 18, 2019, Plaintiff's counsel informed Defendant by email that he had no

Respectfully submitted,

ERICKSON THORPE & SWAINSTON
/s/ John C. Boyden*

JOHN C. BOYDEN

*authorized by email November 18, 2019
Attorney for Plaintiff

NICHOLAS A. TRUTANICH

United States Attorney

/s/ Michael _K. Marriott

MICHAEL K. MARRIOTT

Assistant Regional Counsel

Attorneys for Defendant

IT IS SO ORDERED.

Sletel

|
United States Magistrate Judge

-2-

 
